DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 12/09/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US Pub No. 20170098717), in view of Kwak et al (US Pub No. 20180158670).


 	With respect to claim 1, Yeh et al discloses a semiconductor device (200,Fig.1A), comprising: forming a semiconductor layer (106,Fig.1A) on a substrate (102,Fig.1A); and forming an insulation layer  on the semiconductor layer (110,Fig.1A), Yeh et al discloses forming Yeh et al discloses that the gate dielectric layer is made out of aluminum oxide (Para 29), wherein the semiconductor layer comprises a semiconductor material that has a layered, structure (106-1,2,Fig.1A). However, Yeh et al does not explicitly disclose forming the semiconductor layer in the chamber wherein forming the Insulation layer comprises: (a)    injecting precursors that include a metal into a surface of the semiconductor layer; 
 	With respect to claim 2, Yeh et al discloses wherein the semiconductor material comprises at least one of a transition metal, dichalcogenide (IMDC) (Para 24), graphene, or black phosphorous, wherein the TDMC has a chemical formula of MXa (Para 24), where M is one of Mo (Para 24), W, Zr, or Re, and X is one of S (Para 24), Se, or Te,.
 	With respect to claim 3, arts cited above do not wherein the precursors are injected at a pressure of about 0.01 Torr to about 100 Torr. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 4, Kwak et al discloses wherein the insulation layer comprises at least one of an oxide represented by one of M1xOa (Al2O3,para 26), or MxOaNb a nitride represented by MLN, or an oxynitride represented by , wherein. M1 (Para 26) and M2 are metals, and x>0 (Para 26), y>0, a>0 (Para 26), and b>0.



 	With respect to claim 6, the arts cited above do not explicitly disclose wherein the insulation layer has a thickness of from about 0.5 nm to about 4 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 7, Kwak et al discloses wherein the insulation layer comprises at least one atomic layer (Para 21-27).

 	With respect to claim 8, Kwak et al discloses wherein the precursor comprises the same metal as the metal included in the insulation layer (Aluminum, para 21-26).

 	With respect to claim 9, Kwak et al discloses wherein the precursor comprises at least one of AlMe3 (Para 19-26).
 	
 	With respect to claim 10, the arts cited above do not w herein the semiconductor layer has a thickness of less than about 1 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



With respect to claim 12, Kwak et al discloses wherein step (a) comprises adsorbing a metal of the precursor to the surface of the semiconductor layer (Para 19-26), and step (c) comprises forming the insulation layer on the surface of the semiconductor layer from a reaction between the metal of the precursor and the reactant (Para 19-26).

With respect to claim 13, Yeh et al discloses forming a semiconductor layer (106,Fig.1A) on a substrate (102,Fig.1A); and forming an insulation layer  on the semiconductor layer (110,Fig.1A), Yeh et al discloses forming Yeh et al discloses that the gate dielectric layer is made out of aluminum oxide (Para 29), wherein the semiconductor layer comprises a semiconductor material that has a layered, structure (106-1,2,Fig.1A). However, Yeh et al does not explicitly disclose forming the semiconductor layer in the chamber wherein forming the Insulation layer comprises: (a)    injecting precursors that include a metal into a surface of the semiconductor layer; (b)    removing precursors that are not adsorbed;  (c)  injecting reactants onto the surface of the semiconductor layer; and (d)    removing residual reactants, wherein the semiconductor layer comprises a semiconductor material that has a. layered, structure. On the other hand, Kwak et al discloses forming the Insulation layer comprises: (a) injecting precursors that include a metal into a surface of the semiconductor layer (Para 19-26); (b) removing precursors that are not adsorbed (during argon purge, para 19-26); (c)  injecting reactants onto the surface of the semiconductor layer (Para 19-26) ; and (d)   removing residual reactants (because it is cyclic and argon purge is between these two processes, para 19-26). However, the arts cited above do not explicitly disclose the semiconductor layer is formed in the chamber. However, it would have been obvious to do so in order to make a thin film, which is pure of contaminants. Furthermore, the arts cited above do not explicitly disclose  wherein a density of 

With respect to claim 14, Yeh et al discloses wherein the semiconductor layer comprises at least one of a transition metal dichalcogenide (TMDC) having a layered structure (106 in 200,Fig.1A).

 	With respect to claim 16, wherein the insulation layer comprises at least one of AI2O3 (Para 26), ZrO2, HfOz, Y2O3, LaaOj, Ta-TX TazOs, MgO, ZtiO, TiOs, NbjOa, SiCT, TIN, SIN, HfON, BON, or STO (SrTiO3).
With respect to claim 17, Kwak et al discloses wherein the precursor comprises at least one of AlMe3 (Para 19-26).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US Pub No. 20170098717), in view of Kwak et al (US Pub No. 20180158670), in view of Iezzi et al (US Pub No. 20140353166).

With respect to claim 15, the arts cited above do not explicitly disclose wherein a surface roughness of a surface where the semiconductor layer contacts the insulation layer is from about 2 nm to 3.2 nm, and the surface roughness is calculated by calculating a plurality of absolute values of vertical heights from a center line of n curved lines on the surface, calculating a mean value of squares of the plurality of absolute values, and taking a positive square root of the mean value. On the other hand, Iezzi et al discloses that MoS2 has a surface roughness of less than 0.2nm (Para 76). It would have been obvious to one of ordinary skill in the art to have a semiconductor layer which is as smooth as the one in Iezzi et al in order to use a high 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/            Examiner, Art Unit 2895